IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

EDDIE SARUVED WAY,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3790

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 12, 2014.

An appeal from an order of the Circuit Court for Bay County.
James B. Fensom, Judge.

Eddie Saruved Way, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, C. J., THOMAS and OSTERHAUS, JJ., CONCUR.